DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
The restriction requirement between Group I and Group II, as set forth in the Office action mailed on 11/05/2021, has been reconsidered in view of Applicant’s Remarks filed 12/14/2021. The restriction requirement is hereby withdrawn. 

Claim Objections
Claim 3 is objected to because of the following informalities:  the phrase “wherein where” in lines 1-2 should be written as –wherein— for grammatical clarity.  Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  the phrase “the specimen has” in line 4 should be written as –the specimen having— for grammatical clarity.  Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  the phrase “wherein where” in lines 1-2 should be written as –wherein— for grammatical clarity.  Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  the phrase “the specimen has” in line 4 should be written as –the specimen having— for grammatical clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5, 7, 9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thuilliez (US 2017/0233556), Durairaj et al. (US 2004/0147712), and Klapp et al. (US 2007/0068614) (of record).

Regarding claim 1, Thuilliez discloses a bicycle-tire reinforcing ply at least comprising a fabric that comprises polyvinyl alcohol-series fiber yarns ([0001]-[0002], [0028], [0050]), wherein each of the yarns includes a plurality of single fibers having an average fiber diameter of less than 30 µm ([0044]), which falls within and overlaps with the claimed range of 45 µm or smaller. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the average fiber diameter.
However, Thuilliez does not expressly recite that the reinforcing ply comprises a woven fabric. 
Durairaj teaches a tire that may be a bicycle tire ([0066]), wherein rubber reinforcing synthetic fibers may be in the form of filament yarns, cords and woven fabrics comprising synthetic fibers such as 
Additionally or alternatively, Klapp teaches a bicycle tire wherein, alternative to a cord fabric layer, multifilament threads can be present in a fabric within a reinforcement layer, whereby the fabric is embodied to be stretchable in the tire circumferential direction in order to make it possible to raise the green tire in the tire mold ([0014]). As fabric, a woven band is preferably used with warp threads of stretchable material in the tire circumferential direction and with weft threads of the multifilament thread, which ensures a good manufacturability of the tire with high puncture protection ([0014]). Moreover, this type of fabric is more cost-effective than a fabric that is composed of only the special multifilament threads ([0014]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Thuilliez in order to provide that the reinforcing ply comprises a woven fabric so as to ensure a good manufacturability of the tire with high puncture protection that is also more cost-effective, as taught by Klapp. 

Regarding claim 3, Thuilliez further discloses that both a first surface and a second surface of the woven fabric are each provided with a vulcanizable elastomer matrix (i.e. vulcanized rubber) ([0087], [0124]). While modified Thuilliez does not expressly recite that the vulcanized rubbers that are heated under pressure to give a specimen having a thickness of 2 mm and a maximum load of 13 N or greater in a penetration test, case law holds that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP 2112.01. In this case, modified Thuilliez discloses the claimed structure of both a first surface and a second surface 

Regarding claims 5 and 7, Klapp further teaches that the woven fabric may be a cord fabric layer, or alternatively a plain weave fabric with wrap and weft threads ([0014]). Case law holds that it is prima facie obvious to substitute equivalents known for the same purpose. See MPEP 2144.06. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Thuilliez in order to provide that the woven fabric may be a cord fabric layer or a plain weave fabric as is generally known in the substantially similar tire art, as well as for the advantages as discussed above in claim 1, as taught by Klapp. 

Regarding claim 9, Thuilliez further discloses a bicycle tire (Fig. 1: 10) ([0028]) at least comprising: a tread part (Fig. 1: 20) provided to a ground contact surface of the bicycle tire; and a carcass part (Fig. 1: 32) provided inside the tread part (Fig. 1: 20), wherein the bicycle tire comprises the bicycle-tire reinforcing ply (Fig. 1: 15), as discussed above in claim 1, in a position between the tread part (Fig. 1: 20) and the carcass part (Fig. 1: 32).

Regarding claim 12, while modified Thuilliez does not expressly recite the tensile strength of the woven fabric in a longitudinal direction or in a transversal direction, or both, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said tensile strength. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of . 

Claims 2, 4, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thuilliez (US 2017/0233556), Durairaj et al. (US 2004/0147712), and Klapp et al. (US 2007/0068614) (of record) as applied to claim 1 above, and further in view of Renken et al. (US 2014/0120791).

Regarding claim 2, while modified Thuilliez does not expressly recite the basis weight of the woven fabric, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said basis weight. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the basis weight of the woven fabric. 
Nevertheless, even if one of ordinary skill in the art would not have found it obvious to optimize the basis weight of the woven fabric, Renken teaches a layer for reinforcement for tires comprising an elastomer and fabric ([0049], [0057]), wherein the fabric may be a woven fabric or unidirectional fabric ([0052]), and wherein the fabric has a basis weight of from 64 to 740 g/m2 ([0053]), which falls within and overlaps with the claimed range of at least 100 g/m2. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the basis weight of the woven fabric. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Thuilliez in order to provide the basis weight of the woven fabric in the aforementioned range as is generally known in the similar art, as taught by Renken. 

Regarding claim 4, Thuilliez further discloses that both a first surface and a second surface of the woven fabric are each provided with a vulcanizable elastomer matrix (i.e. vulcanized rubber) ([0087], [0124]). While modified Thuilliez does not expressly recite that the vulcanized rubbers that are heated under pressure to give a specimen having a thickness of 2 mm and a maximum load of 13 N or greater in a penetration test, case law holds that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP 2112.01. In this case, modified Thuilliez discloses the claimed structure of both a first surface and a second surface of the woven fabric each provided with a vulcanizable elastomer matrix (i.e. vulcanized rubber), thereby the vulcanized rubbers disclosed by modified Thuilliez are capable of having a thickness of 2 mm and a maximum load of 13 N or greater in a penetration test.

Regarding claims 6 and 8, Klapp further teaches that the woven fabric may be a cord fabric layer, or alternatively a plain weave fabric with wrap and weft threads ([0014]). Case law holds that it is prima facie obvious to substitute equivalents known for the same purpose. See MPEP 2144.06. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Thuilliez in order to provide that the woven fabric may be a cord fabric layer or a plain weave fabric as is generally known in the substantially similar tire art, as well as for the advantages as discussed above in claim 1, as taught by Klapp.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thuilliez (US 2017/0233556), Durairaj et al. (US 2004/0147712), and Klapp et al. (US 2007/0068614) (of record) as applied to claim 1 above, and further in view of Kikuchi et al. (WO 91/13774, see machine translation).

Regarding claim 10, while modified Thuilliez does not expressly recite the fiber tenacity of the polyvinyl alcohol-series fiber yarns, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said fiber tenacity. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the fiber tenacity of the polyvinyl alcohol-series fiber yarns. 
Nevertheless, even if one of ordinary skill in the art would not have found it obvious to optimize the fiber tenacity of the polyvinyl alcohol-series fiber yarns, Kikuchi teaches a tire comprising a belt layer, wherein the belt layer is strong and made of strong polyvinyl alcohol fiber cords having a fiber tenacity of 15 g/d (i.e. 15 g/d / 1.1325 = 13.245 cN/dtex) or more ([0023]), which falls within and overlaps with the claimed range of 7 cN/dtex or higher. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the fiber tenacity of the polyvinyl alcohol-series fiber yarns. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Thuilliez in order to provide the fiber tenacity of the polyvinyl alcohol-series fiber yarns in the aforementioned range so as to provide a strong belt layer, as taught by Kikuchi. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thuilliez (US 2017/0233556), Durairaj et al. (US 2004/0147712), and Klapp et al. (US 2007/0068614) (of record) as applied to claim 1 above, and further in view of Saito et al. (US 4,261,393).


Nevertheless, even if one of ordinary skill in the art would not have found it obvious to optimize the warp density of the woven fabric, Saito teaches that it is generally known and widely used to provide tire reinforcements with cord fabrics having a warp density of not less than 20 cords per 5 cm (i.e. approximately 10 yarns/2.5 cm) (Col. 1 lines 11-18), which falls within and overlaps with the claimed range of 40 yarns/2.54 cm or greater. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the warp density of the woven fabric. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Thuilliez in order to provide the warp density of the woven fabric in the aforementioned range as is generally known and widely used in the tire art, as taught by Saito. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 8:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN SMITH (née WHATLEY) can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749